IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      _______________________

                            No. 97-50736
                      _______________________



     JESUS G. MUNOZ; MANUAL MUNOZ, JR.,

                                      Plaintiffs-Appellants,

                                 v.

     VERNE ORR; ET AL.,

                                      Defendants,

     SHEILA E. WIDNALL, Secretary of the
     United States Department of the Air Force,

                                      Defendant-Appellee.


                  ---------------------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                           (SA-85-CV-2991)
                  ---------------------------------
                           October 7, 1998

Before JOLLY, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The plaintiffs in a Title VII class action filed on behalf of

Hispanic male civilian employees at the Kelly Air Force Base in San

Antonio appeal a summary judgment order dismissing all of their

claims.     Based upon the district court’s failure to state its

reasons for granting summary judgment, we remand to the district

court for the limited purpose of explaining the rationale for its

decision.


*    Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     This suit, now almost thirteen years old, involves a complex

statistical   claim   alleging      that   facially   neutral   Air   Force

employment procedures illegally disfavor the promotion of Hispanic

males in civilian positions.         The appellants have relied almost

exclusively upon testimony and reports by a single expert, Dr.

George Benz, to support their claim.        The Air Force has sought to

discredit Dr. Benz’s analysis by challenging its reliability and

countering it with statistical evidence from other experts.

     After the close of discovery, the Air Force moved for summary

judgment on all of the appellants’ claims, providing three bases

upon which its motion could be granted.           First, the Air Force

argued that the court should rule the evidence from Dr. Benz

inadequate to support a prima facie case of discrimination and thus

find there was no genuine issue as to a material fact to take to

trial.   Second, the Air Force argued that the court should exclude

the evidence from Dr. Benz as inadmissible under the reliability

standards articulated in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993), leaving the appellants without any

evidence in support of their claim.         Third, the Air Force argued

that the district court should, relying upon dicta in earlier

decisions of this court that have suggested the possibility of a

different summary judgment standard in nonjury cases, grant summary

judgment based   upon   its   own    factual   finding   that   Dr.   Benz’s

testimony would not be convincing at trial.           In its order dated

July 28, 1997, the district court granted the Air Force’s motion

without providing any discussion of which of these three reasons,


                                      2
or any other reasons, it had adopted in reaching its decision.

     Although Fed.R.Civ.P. 56 does not expressly require that a

grant of summary judgment be supported with a statement of reasons,

the district court’s failure to provide any reasons leaves us

“unable to perform our coordinate role of reviewing the decision of

the district   court   because   we       cannot   tell   whether   the   court

properly evaluated all of the potentially relevant evidence.”

Wildbur v. Arco Chemical Co., 974 F.2d 631, 645 (5th Cir. 1992).

“‘When . . . we have no basis for a district court’s decision,

because its reasoning is vague or simply left unsaid, there is

little opportunity for effective review.            In such cases, we have

not hesitated to remand the case for an illumination of the court’s

analysis through some formal or informal statement of reasons.’”

McInrow v. Harris County, 878 F.2d 835, 836 (5th Cir. 1989)

(quoting Myers v. Gulf Oil Corp., 731 F.2d 281, 284 (5th Cir.

1984)); see also Davis v. Bayless, 70 F.3d 367, 376 (5th Cir. 1995)

(“[W]e have required that the district court explain its reasons in

sufficient detail to allow this Court to determine whether the

district court applied the proper legal rule.”).

     The Air Force argues that we need not remand to the district

court in this instance because it was “utterly apparent” from the

context of the ruling that the basis for the district court’s order

was the exclusion of Dr. Benz’s testimony.                  Because we have

absolutely no indication from the district court that it intended

to exclude Dr. Benz’s testimony and because it was only one of the

possible grounds for summary judgment proffered by the Air Force in


                                      3
its brief, we do not find the district court’s reasoning so

apparent.

     For the foregoing reasons, we retain jurisdiction over this

case but make a limited remand to the district court for the sole

purpose of providing us with a statement of reasons for its grant

of summary judgment.   Upon being provided with those reasons, we

will consider any requests by the parties to file supplemental

briefs addressing any aspect of those reasons not already addressed

in their earlier briefs to this court.

     REMANDED.




                                4